Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 1 of 69 PageID 16




                   EXHIBIT C
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 2 of 69 PageID 17
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 3 of 69 PageID 18
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 4 of 69 PageID 19
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 5 of 69 PageID 20
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 6 of 69 PageID 21
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 7 of 69 PageID 22
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 8 of 69 PageID 23
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 9 of 69 PageID 24
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 10 of 69 PageID 25
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 11 of 69 PageID 26
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 12 of 69 PageID 27
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 13 of 69 PageID 28
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 14 of 69 PageID 29
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 15 of 69 PageID 30
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 16 of 69 PageID 31
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 17 of 69 PageID 32
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 18 of 69 PageID 33
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 19 of 69 PageID 34
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 20 of 69 PageID 35
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 21 of 69 PageID 36
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 22 of 69 PageID 37
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 23 of 69 PageID 38
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 24 of 69 PageID 39
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 25 of 69 PageID 40
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 26 of 69 PageID 41
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 27 of 69 PageID 42
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 28 of 69 PageID 43
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 29 of 69 PageID 44
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 30 of 69 PageID 45
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 31 of 69 PageID 46
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 32 of 69 PageID 47
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 33 of 69 PageID 48
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 34 of 69 PageID 49
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 35 of 69 PageID 50
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 36 of 69 PageID 51
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 37 of 69 PageID 52
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 38 of 69 PageID 53
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 39 of 69 PageID 54
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 40 of 69 PageID 55
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 41 of 69 PageID 56
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 42 of 69 PageID 57
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 43 of 69 PageID 58
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 44 of 69 PageID 59
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 45 of 69 PageID 60
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 46 of 69 PageID 61
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 47 of 69 PageID 62
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 48 of 69 PageID 63
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 49 of 69 PageID 64
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 50 of 69 PageID 65
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 51 of 69 PageID 66
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 52 of 69 PageID 67
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 53 of 69 PageID 68
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 54 of 69 PageID 69
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 55 of 69 PageID 70
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 56 of 69 PageID 71
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 57 of 69 PageID 72
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 58 of 69 PageID 73
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 59 of 69 PageID 74
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 60 of 69 PageID 75
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 61 of 69 PageID 76
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 62 of 69 PageID 77
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 63 of 69 PageID 78
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 64 of 69 PageID 79
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 65 of 69 PageID 80
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 66 of 69 PageID 81
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 67 of 69 PageID 82
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 68 of 69 PageID 83
Case 8:20-cv-02831-JSM-JSS Document 1-3 Filed 12/01/20 Page 69 of 69 PageID 84
